 

Exhibit 10.6

HongKong Takung Assets and Equity of Artworks Exchange Co., Limited

 

Market Entry Agreement of Traders

 

This Agreement is entered into by and between traders and HongKong Takung Assets
and Equity of Artworks Exchange Co., Limited (hereinafter referred to as “the
Exchange”).

 

Article 1   Traders’ declaration:

 

1. Traders shall not be prohibited or restricted from trading in accordance with
the relevant laws and the trading rules of the Exchange. A trader shall be a
natural person who is an adult aged 18 or above.

 

2. Traders shall assume full legal responsibilities for the truthfulness,
accuracy and completeness of all their documents and information made available
to the Exchange, and shall guarantee the legitimacy of the source of their
funds.

 

3. Traders have read and will voluntarily abide by the “HongKong Takung Assets
and Equity of Artworks Exchange Co., Limited Provisional Rules Governing the
Trading in Artwork Units” , “HongKong Takung Assets and Equity of Artworks
Exchange Co., Limited Provisional Rules Governing the Offering and Listing of
Artwork Unit” , “HongKong Takung Assets and Equity of Artworks Exchange Co.,
Limited Provisional Administrative Measures Governing the Registration and
Clearing of Artwork Units” and “HongKong Takung Assets and Equity of Artworks
Exchange Co., Limited Convention of Joint Owners of Artworks” , and are fully
aware of and voluntarily assume the investment risks associated with trading in
artwork units. Traders accept the amendments made by the Exchange to the above
documents, the contents of which shall be announced on the official website of
the Exchange to inform traders.

 

4. Traders have read and fully understood the “Privacy Policy Statement”, and
have unconditionally agreed and accepted the use by the Exchange of their
personal data for the necessary and appropriate purposes set out in the “Privacy
Policy Statement”, including but not limited to the provision, collection,
verification and use of personal data deemed necessary to conduct business with
cooperative banks and other financial institutions.

 

5. Traders have agreed to abide by the laws regulating the artwork units trading
market and the trading rules of the Exchange.

 

6. Traders have agreed and authorized the registration and clearing institution
specified by the Exchange to deal with the clearing and transfer of artwork
units between their respective trading accounts and other accounts.

 

7. Traders have agreed and authorized the Exchange to keep the underlying
artwork of their artwork units in custody, put them on display and have them
insured.

 

1

 

  

8. Traders have carefully read and accurately understood all the provisions of
this agreement, in particular, the disclaimer of the Exchange contained herein.

 

Article 2   Warning of Trading Risk

 

Traders are exposed to risk and may suffer losses arising from trading in
artwork units. Traders have fully understood and voluntarily assume
responsibility for the consequences arising therefrom. The risks include but are
not limited to the following:

 

1. Macroeconomic risk: the price of artwork units may fluctuate as a result of
changes in the macroeconomic situation of the world or in certain regions of
countries and changes in the artwork market.

 

2. Legal and market risk: the price of artwork units may fluctuate as a result
of changes in the laws and trading rules governing the artwork market as well as
changes in various factors affecting the price of artwork units.

 

3. The risk of appraisal and evaluation: the letter of opinion on appraisal and
evaluation of artworks is for reference only and may not necessarily guarantee
the authenticity and quality of artworks, which may therefore result in
significant discrepancy in the price of artworks.

 

4. The risk of damage and loss of artworks: artworks are exposed to the risk of
damage and lost during the process of transportation, display custody or other
process, which may result in devaluation of artworks, suspension of trading or
delisting of artwork units.

 

5. The insurance risk of artworks: price fluctuations of artwork units in the
trading process may lead to discrepancy between the total market value of
artwork units and the insured amount under the insurance coverage.

 

6. Technical risk: deal matching, clearing and settlement, market information
disclosure and funds transfers are realized by employing electronic
communication technology and computer technology which may be exposed to attacks
by hackers and computer virus. In addition, communication technology, computer
technology and relevant software may have defects themselves.

 

7. Risks arising from force majeure: Force majeure such as earthquake, typhoon,
fire, flood, war, pestilence and social unrest may lead to paralysis of the
artwork units trading system; any unpredictable failure of system, equipment,
communication or power beyond the control of the Exchange may lead to abnormal
operation or even paralysis of the artwork units trading system; and any
unpredictable failures of system, equipment, communication or power beyond the
control of the clearing bank may also lead to abnormal operation or even
paralysis of the funds transfer system. All these may result in unsuccessful
execution in all or part of the traders’ trading orders or failure of immediate
receipt of funds transferred.

 

2

 

 

8. Data transmission risk: As trading orders are transmitted via the internet,
any breakdown, suspension or delay in transmission of trading orders due to
interruption of internet service or other reasons may lead to unsuccessful
execution in all or part of the trading orders or a delay in execution.

 

9. Account password leakage risk: Any possible password or account leakage or
traders’ identities fraud due to for example virus intrusions or hacker attacks
into the computers used by the traders may lead to unsuccessful placing of
trading orders, malicious false orders, or failure, delay or error in orders.

 

10. Risk associated with traders’ software and hardware systems: Traders’
computer equipment and software systems may not be compatible with the provided
network-based client terminal application program, which may lead to
unsuccessful placing of trading orders, failure or delay in orders.

 

11. Risk associated with traders’ network failure: When a trader conducts
trading in artwork units via the network-based client terminal application
program, it may happen that the trader’s computer interface has shown successful
placing of orders while such orders have not been received by the trading host
server of the Exchange, resulting in a risk that the trader cannot purchase or
sell the artwork units; likewise, it may also happen that the trader’s computer
interface has shown unsuccessful execution and so the trader reissues his
trading orders, such that the trading host server of the Exchange has received
two consecutive trading orders and executions are completed as per such orders,
thus posing a risk of repeated tradings to the trader.

 

12. Other risks: Leakage of passwords, misoperation, improper investment
decisions and other causes may result in losses to the trader; other party’s
malicious action while a trader fail to promptly exit from the system after
placing online orders and hotkey operations may result in losses; the failure of
prompt exit after online trading may also expose the trader to hacker attacks
and result in losses. All the abovementioned losses shall be borne by the trader
at his own risk. When the traders are in the process of trading in artwork
units, any profit guarantee or no-loss commitments given by others are
groundless, and any such commitments will not reduce the risk exposure to
losses.

 

Traders may suffer from loss of funds due to the abovementioned risks, or
resulting in loss of funds due to data calculation errors or deemed invalidity
of transactions caused by the abovementioned risks. In the course of trading,
traders shall ensure that they have a relatively objective and rational
understanding of the risk factors that they may be exposed to.

 

Article 3   Traders shall open a trading account with the Exchange before they
start trading in artwork units in the market of the Exchange. When opening a
trading account, traders shall fill in the account opening information in
accordance with the requirements of the Exchange. The opening of any trading
account by any employee of the Exchange or any of his relatives will not be
accepted by the Exchange. Any legal consequence and legal liability arising from
the traders’ provision of incorrect information or intended provision of false
information shall be borne by such traders.

 

3

 

 

Article 4   Traders’ artwork units shall be credited to their respective trading
accounts.

 

Article 5   When opening a trading account, a trader shall set his own trading
password. Passwords may be changed during normal trading hours.

 

Article 6   Traders may proceed with the relevant procedures regarding funds
transfer once their trading accounts are opened.

 

Article 7   In the event that any of the non-compliance events stipulated in the
trading rules of the Exchange occur or any trader is in violation of laws or
regulations in his operation, the Exchange shall have the right to impose
restrictions on such trader’s trading account in accordance with the “HongKong
Takung Assets and Equity of Artworks Exchange Co., Limited Provisional Rules
Governing the Trading in Artwork Units”.

 

Article 8  The amount of each transfer-in of funds and the number of transfer-in
of funds within a day to be made by traders are subject to the relevant
agreements entered into between such traders and the clearing bank. The amount
of each transfer-out of funds and the number of transfer-out of funds to be made
by traders within a day are subject to the announcements made by the Exchange.

 

Article 9   According to the laws in Hong Kong, the Exchange may not pay any
interest to traders.

 

Article 10  Where there is a change in a trader’s important information, the
Exchange shall promptly be notified of such change, and the procedures related
to registration of such change shall be handled as soon as possible.

 

Article 11   The Exchange may require a trader to make rectification within a
specified period of time if any of the following circumstances occurs; if the
trader fails or refuses to make rectification within the specified period, the
Exchange shall have the right to impose restrictions on his trading, until his
qualifications as a trader is revoked:

 

1. Where the Exchange has identified that there are material discrepancies
between the information and documents provided by the trader, or the trader has
provided false information or documents;

 

2. Where the Exchange has identified that any source of funding of the trader is
illegal;

 

3. Where the trader has materially jeopardised the legal rights of the Exchange
and has affected the order of normal operation of the Exchange and the normal
order of the market.

 

Article 12 The Exchange strongly advises traders to keep their passwords as
confidential. Actions that are processed using passwords like opening accounts,
signing agreements and trading are deemed to be effective and to be taken out of
the traders’ own will. Losses to traders arising from personal reasons such as
the loss of passwords shall be borne by the traders themselves.

 

4

 



 

Article 13   Traders shall properly keep their trading accounts. If their
trading accounts are being forged, altered or tampered due to the fault on the
part of traders, losses thus incurred shall be borne by the traders themselves.

 

Article 14   If traders lose their trading accounts, they shall promptly report
the loss to the Exchange. Losses incurred before the reporting of loss takes
effect shall be borne by the traders themselves.

 

Article 15   Traders shall pay trading commissions and relevant expenses in
accordance with the relevant regulations of the Exchange.

 

Article 16  Artwork display shall be organized by the offering agent or artwork
holder. Once a trader’s trading order for artwork units is submitted, the trader
will be deemed by the Exchange as having been fully aware of the actual
situation of the artwork units and have agreed to the transaction thereof
regardless of whether the artwork has been inspected on-site.

 

Article 17   Traders shall conscientiously enforce the relevant anti-money
laundering regulations contained in international conventions or promulgated by
the Hong Kong Special Administrative Region and ensure the truthfulness and
validity of the identification data and account information as well as the
legality of the source and nature of the transaction funds, so as to actively
fulfill anti-money laundering obligations.

 

Article 18   Traders shall abide by anti-terrorism regulations promulgated by
the United Nations and the Hong Kong Special Administrative Region to resolutely
resist terrorism and any related terrorist activities.

 

Article 19   After the signing of this agreement, if any relevant laws is
subsequently amended, the relevant terms and provisions herein shall be governed
by the newly amended or revised legislation. The other unaffected terms and
provisions of this agreement shall remain valid.

 

Article 20   If this agreement is to be amended or supplemented in accordance
with laws and the provisions of the Exchange, traders shall be notified of such
amendments or supplements by the Exchange in the form of announcements which
shall be deemed as an integral part of this agreement and shall have the same
legal effect as this agreement.

 

5

 



